Case 2:21-cv-04696-DSF-E Document 20 Filed 09/16/21 Page 1 of 1 Page ID #:74


                                                                                    JS-6
 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     MARY SCRIBNER,                              )   Case No. 2:21-cv-04696-DSF (Ex)
10                                               )
                  Plaintiff,                     )   ORDER GRANTING
11                                               )   STIPULATION TO DISMISS
           vs.                                   )   ENTIRE ACTION WITH
12                                               )   PREJUDICE
   LIFE INSURANCE COMPANY OF                     )
13 NORTH AMERICA,                                )
                                                 )
14                Defendant.                     )   Judge: Hon. Dale S. Fischer
                                                 )
15                                               )
                                                 )   Complaint Filed: June 9, 2021
16
17
           Based upon the stipulation of the parties and for good cause shown,
18
           IT IS HEREBY ORDERED that this action, Case No. 2:21-cv-04696-DSF (Ex),
19
     is dismissed in its entirety as to all defendants with prejudice. All dates set in this
20
     matter are hereby vacated and taken off calendar.
21
           IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
22
     attorneys’ fees and costs in this matter.
23
           IT IS SO ORDERED.
24
     DATED: September 16, 2021
25
26                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
27
28
                                                 1                  Case No. 2:21-cv-04696-DSF (Ex)
                                                              ORDER GRANTING STIPULATION TO
                                                         DISMISS ENTIRE ACTION WITH PREJUDICE
